IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

IN AND FOR NEW CASTLE COUNTY

GLOBAL AEROSPACE, INC., )
)
Plaintiff, )
v. ) C.A. No. N16C-07-241 MMJ CCLD

)
CAROL MCDOWELL, as Representative )
for the Estate of JAMES MCDOWELL, )
and SHELLY DeVRIES as Representative )
of the Estate of BAUKE DeVRIES, )
)

Defendants.

M

Submitted: March 29, 2017
Decided: May 8, 2017

On Joint Motion of Defendants Carol McDoWell and Shelly Devries
for Reargument Under Rule 59(e)
Regarding Plaintift’ s Motion for Partial Judgment on the Pleadings

Pursuant to Rule 12(0) as to Count VI Only
GRANTED

1. At the conclusion of oral argument on Plaintift’ s Motion for Partial
Judgment on the Pleadings Pursuant to Rule 12(0), the Court dismissed Count VI

of Defendants’ Counterclairn without prejudice The Court found: “With regard to

Intentional Infliction of Emotional Distress, there needs to be a medically-
conf`irmed physical manifestation, Which has not been alleged in Count VI.”

2. Defendants McDowell and Devries have moved for reargument under
Rule 59(e). Defendants contend that the Court erred as a matter of laW. While
physical injury is a necessary element of negligent infliction of emotional distress,
bodily injury is not required for claims based on intentional or reckless conduct.l

3. In its Opposition, Plaintiff does not dispute that intentional infliction
of emotional distress claims do not require proof of attendant physical bodily
injury. However, Plaintiff argues that Defendant have not pled severe emotional
distress With sufficient specificity.

3. The purpose of moving for reargument is to seek reconsideration of
findings of fact, conclusions of law, or judgment of law.2 Reargument usually Will
be denied unless the moving party demonstrates that the Court overlooked a
precedent or legal principle that Would have a controlling effect, or that it has
misapprehended the law or the facts in a manner affecting the outcome of the
decision. “A motion for reargument should not be used merely to rehash the

arguments already decided by the court.”3

 

1Cumrnings v. Pindar, 574 A.2d 843, 845 (Del. 1990).
ZHessler, lnc. v. Farrell, 260 A.zd 701, 702 (1969).
3Wilmington Trust Co. v. Nix, Del. Super., 2002 WL 356371, Witham, J. (Feb. 21, 2002); Whitsett v. Capital School

Dislrict, Del. Super., C.A. No. 97C-04-032 Vaughn, J. (Jan. 28, 1999); Monsanto C0. v, Aetna Casualty & Surety
Co., Del. Super., C.A. No. 88-JA-118, Ridgeley, P.J. (Jan. l4, 1994).

4. The Court has reviewed and considered the Motion for Reargument and
Plaintiff’ s Opposition. Upon further review of the relevant case precedent, the Court
finds that it erred as a matter of law. For purposes of a motion to dismiss under Rule
l2(b)(6), Count VI of Defendants’ Counterclaim has been pled with sufficient
specificity. A claim for intentional infliction of severe emotional distress need not
allege physical injury, so long as the claim sufficiently alleges extreme and outrageous
conduct.4

THEREFORE, the Joint Motion of Defendants Carol McDowell and Shelly
Devries for Reargument under Rule 59(e) Regarding PlaintifF s Motion for Partial
Judgment on the Pleadings Pursuant to Rule l2(c) as to Count VI is hereby
GRANTED. Plaintiff’ s Motion for Partial Judgment on the Pleadings Pursuant to Rule
l2(c) as to Count VI of the Counterclaim is hereby DENIED.

IT IS SO ORDERED.

Dated: fl YL/ 7" Maryy(. Jotht/€n, Judge

 

 

4Cummings, 574 A.2d at 845.